Exhibit 10.2

 

Aravive, Inc.

LyondellBasell Tower

1221 McKinney Street, Suite 3200

Houston, Texas 77010

 

 

November 5, 2018

 

Tracy Woody

Chapel Hill, NC 27517

 

Dear Tracy:

This letter sets forth the substance of the separation agreement (the
“Agreement”) that Aravive, Inc. (the “Company”) is offering to you.

1.Separation. Your last day of work with the Company and your employment
termination date will be November 9, 2018 (the “Separation Date”).

2.Accrued Salary and Vacation. On the Separation Date, the Company will pay you
all accrued salary, and all accrued and unused vacation earned through the
Separation Date, subject to standard payroll deductions and withholdings. You
are entitled to these payments by law, whether or not you sign this Agreement.

3.Health Insurance. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws, and by the Company’s current group health
insurance policies, you will be eligible to continue your group health insurance
benefits at your own expense following the Separation Date. Later, you may be
able to convert to an individual policy through the provider of the Company’s
health insurance, if you wish. You will be provided with a separate notice
describing your rights and obligations under COBRA.

4.Separation Benefits. If you timely return this fully signed and dated
Agreement to the Company and you comply fully with your obligations hereunder,
the Company will provide you with the following separation benefits:

a.A lump sum cash payment of $182,500.00, which is equivalent to six (6) months
of your base salary, less required deductions and withholdings;

b.A lump sum cash payment of $87,797.00, which is an amount equal to 150% of the
cost of your monthly insurance premium for group health insurance (as in effect
in November 2018) multiplied by twelve (12) months, less required deductions and
withholdings;

c.Acceleration of vesting of the unvested portion of all of your outstanding
equity awards that would otherwise vest solely conditioned on your continued
services to the

1

 

--------------------------------------------------------------------------------

Company as if you had remained in service for an additional twelve (12) months
as of your Separation Date;

d. A period of up to twelve (12) months following the Separation Date to
exercise your outstanding vested options; provided, however, that in no event
will your options remain outstanding beyond the date that they would terminate
in connection with an acquisition of the Company in which the acquiring or
succeeding entity will not assume or continue such options.

The cash payments referred to in paragraphs a. and b. above will be made within
fifteen (15) days after the Effective Date (as defined below), and the severance
benefits referred to in paragraphs c. and d. above will become effective on the
Effective Date.

 

5.Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance, or benefits after the Separation Date. You further expressly
acknowledge and agree that you are not entitled to, and will not receive, any
severance or other benefits from the Company under the terms of your Employment
Agreement with the Company dated February 21, 2017 or under the Company’s
October 6, 2017 Severance Benefit Plan.

6.Equity Awards. Except as set forth herein, the vesting of your equity awards
will cease as of the Separation Date and your right to exercise any vested
shares, and all other rights and obligations with respect to your equity awards,
will be as set forth in the applicable equity award agreements, grant notices
and plan documents.

7.Expense Reimbursements. You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.

8.Return of Company Property. By the Separation Date, you agree to return to the
Company all Company documents (and all copies thereof) and other Company
property within your possession, custody or control, including, but not limited
to, Company files, notes, drawings, records, business plans and forecasts,
financial information, specifications, computer-recorded information, tangible
property (including, but not limited to), credit cards, entry cards,
identification badges, and keys; and, any materials of any kind that contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof). Your timely return of all such Company documents and
other property is a condition precedent to your receipt of the benefits provided
under this Agreement.

9.Proprietary Information Obligations. You acknowledge and agree to abide by
your continuing obligations under your Proprietary Information and Inventions
Agreement, a copy of which is attached hereto as Exhibit A.

10.Confidentiality. The provisions of this Agreement will be held in strictest
confidence by you and the Company and will not be publicized or disclosed in any
manner whatsoever; provided, however, that:  (a) you may disclose this Agreement
to your immediate

2

 

--------------------------------------------------------------------------------

family; (b) the parties may disclose this Agreement in confidence to their
respective attorneys, accountants, auditors, tax preparers, and financial
advisors; (c) the Company may disclose this Agreement as necessary to fulfill
standard or legally required corporate reporting or disclosure requirements; and
(d) the parties may disclose this Agreement insofar as such disclosure may be
necessary to enforce its terms or as otherwise required by law. In particular,
and without limitation, you agree not to disclose the terms of this Agreement to
any current or former Company employee.

11.Nondisparagement. You agree not to disparage the Company or the Company’s
officers, directors, employees, shareholders, parents, subsidiaries, affiliates,
and agents, in any manner likely to be harmful to them or their business,
business reputation, or personal reputation, and the Company agrees to direct
its officers and directors not to disparage you in any manner likely to be
harmful to your business, business reputation or personal reputation; provided
that both you and the Company may respond accurately and fully to any question,
inquiry, or request for information when required by legal process or in
connection with a government investigation. In addition, nothing in this
provision or this Agreement is intended to prohibit or restrain you in any
manner from making disclosures that are protected under the whistleblower
provisions of federal or law or regulation.

12.No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

13.No Voluntary Adverse Action; Cooperation. You agree that you will not
voluntarily provide assistance, information or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any claim or cause of action of any kind brought against the Company, nor
shall you induce or encourage any person or entity to bring such claims.
However, it will not violate this Agreement if you testify truthfully when
required to do so by a valid subpoena or under similar compulsion of law.
Further, you agree to voluntarily cooperate with the Company if you have
knowledge of facts relevant to any threatened or pending litigation against the
Company by making yourself reasonably available without further compensation for
interviews with the Company or its legal counsel, for preparing for and
providing deposition testimony, and for preparing for and providing trial
testimony.

14.Release of Claims.

a.General Release. In exchange for the consideration provided to you under this
Agreement to which you would not otherwise be entitled, you hereby generally and
completely release the Company and its affiliated, related, parent and
subsidiary entities, and each of their current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
insurers, affiliates, and assigns (collectively, the “Released Parties”) from
any and all claims, liabilities and obligations, both known and unknown, that
arise out of or are in any way related to events, acts, conduct, or omissions
occurring prior to or on the date you sign this Agreement (collectively, the
“Released Claims”).

b.Scope of Release. The Released Claims include, but are not limited
to:  (i) all claims arising out of or in any way related to your employment with
the Company, or the

3

 

--------------------------------------------------------------------------------

termination of that employment; (ii) all claims related to compensation or
benefits from the Company, including salary, bonuses, commissions, vacation,
paid time off, expense reimbursements, severance pay, fringe benefits, stock,
stock options, or any other ownership, equity, or profits interests in the
Company; (iii) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (iv) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (“ADEA”), and
the California Fair Employment and Housing Act (as amended).

c.Excluded Claims/Protected Rights. Notwithstanding the foregoing, the following
are not included in the general release: (i) any rights or claims for
indemnification you may have pursuant to any written indemnification agreement
with the Company to which you are a party under applicable law or policy of
insurance; (ii) any rights you may have to unemployment compensation; (iii) any
rights which cannot be waived as a matter of law, including any workers’
compensation claim; and (iv) any claims for breach of this Agreement. In
addition, you understand that nothing in this Agreement limits your ability to
file a charge or complaint with the Equal Employment Opportunity Commission, the
Department of Labor, the National Labor Relations Board, the Occupational Safety
and Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”). You further understand that this Agreement does not limit your
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. While this Agreement does not limit your right to receive an award for
information provided to the Securities and Exchange Commission, you understand
and agree that, to maximum extent permitted by law, you are otherwise waiving
any and all rights you may have to individual relief based on any claims that
you have released and any rights you have waived by signing this Agreement.

15.ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA (the “ADEA Waiver”), and
that the consideration given for the ADEA Waiver is in addition to anything of
value to which you are already entitled. You further acknowledge that you have
been advised, as required by the ADEA, that:  (i) your ADEA Waiver does not
apply to any rights or claims that may arise after the date that you sign this
Agreement; (ii) you should consult with an attorney prior to signing this
Agreement (although you may choose voluntarily not to do so); (iii) you have
twenty-one (21) days to consider this Agreement (although you may choose
voluntarily to sign it earlier); (iv) you have seven (7) days following the date
you sign this Agreement to revoke it (by providing written notice of your
revocation to me); and (v) this Agreement will not be effective until the date
upon which the revocation period has expired, which will be the eighth day after
the date that this Agreement is signed by you provided that you do not revoke it
(the “Effective Date”).  

16.Section 1542 Waiver. In granting the release herein, which includes claims
that may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code:  “A general release does
not extend to claims which the

4

 

--------------------------------------------------------------------------------

creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the releases
granted herein, including but not limited to the release of unknown and
unsuspected claims granted in this Agreement.

17.Representations. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act, the California Family Rights Act, or otherwise, and have
not suffered any on-the-job injury for which you have not already filed a
workers’ compensation claim.

18.Dispute Resolution. To ensure rapid and   economical  resolution  of  any
disputes which may  arise under this Agreement, you and the Company agree that
any and all claims, disputes or controversies of any nature whatsoever arising
from or regarding the interpretation, performance, negotiation, execution,
enforcement or breach  of this Agreement, your employment with the Company, or
the termination of your employment from the Company, including but not limited
to statutory claims, shall be resolved pursuant to the Federal Arbitration Act,
9 U.S.C. §1-16, and to the fullest extent permitted by law, by final, binding
and confidential arbitration by a single arbitrator conducted by JAMS, Inc. (
“JAMS” ) under the then applicable JAMS rules (available upon request and also
currently available at  http://www.jamsadr.com/rules-employment-arbitration/).
By agreeing to this arbitration procedure, both you and the Company waive the
right to resolve any such dispute through a trial by jury or judge or
administrative proceeding . In addition, all claims, disputes, or causes of
action under this section, whether by you or the Company, must be brought in an
individual capacity, and shall not be brought as a plaintiff (or claimant) or
class member in any purported class or representative proceeding, nor joined or
consolidated with the claims of any other person or entity. The Arbitrator may
not consolidate the claims of more than one person or entity, and may not
preside over any form of representative or class proceeding. To the extent that
the preceding sentences regarding class claims or proceedings are found to
violate applicable law or are otherwise found unenforceable, any claim(s)
alleged or brought on behalf of a class shall proceed in a court of law rather
than by arbitration. This paragraph shall not apply to an action or claim
brought in court pursuant to the California Private Attorneys General Act of
2004, as amended. The Company acknowledges that you will have the right to be
represented by legal counsel at any arbitration proceeding. Questions of whether
a claim is subject to arbitration under this agreement shall be decided by the
arbitrator. Likewise, procedural questions which grow out of the dispute and
bear on the final disposition are also matters for the arbitrator. The
arbitrator shall:   (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award;
and (c) be authorized to award any or all remedies that you or the Company would
be entitled to seek in a court of law. The Company shall pay all JAMS’
arbitration fees in excess of the amount of court fees that would be required of
you if the dispute were decided in a court of law. Nothing in this Agreement is
intended to prevent either you or the Company from obtaining injunctive relief
in court to prevent irreparable harm pending the conclusion of any such
arbitration. Any awards or orders in such arbitrations may be entered and
enforced as judgments in the federal and state courts of any competent
jurisdiction.

5

 

--------------------------------------------------------------------------------

19.Miscellaneous. This Agreement, including all Exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified so as to be rendered enforceable.
This Agreement will be deemed to have been entered into and will be construed
and enforced in accordance with the laws of the State of California as applied
to contracts made and to be performed entirely within California. Any ambiguity
in this Agreement shall not be construed against either party as the drafter.
Any waiver of a breach of this Agreement shall be in writing and shall not be
deemed to be a waiver of any successive breach. This Agreement may be executed
in counterparts and facsimile signatures will suffice as original signatures.

 

 

Remainder of page intentionally left blank.




6

 

--------------------------------------------------------------------------------

If this Agreement is acceptable to you, please sign and date it below within
twenty-one (21) days and send me the fully signed Agreement. The Company’s offer
contained herein will automatically expire if we do not receive the fully signed
Agreement within this timeframe.

Sincerely,

ARAVIVE, INC.

 

By: /s/ Jay P. Shepard

Jay P. Shepard

President and Chief Executive Officer

 

I have read, understand and agree fully to the foregoing Agreement:

/s/ Tracy Woody11/15/18
Tracy WoodyDate 

 

 

 

 

7

 

--------------------------------------------------------------------------------

 

Exhibit A

 

proprietary information and inventions agreement

 

189696465 v2

8

 